Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on Dec. 21, 2020 have been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 4, 5, 8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (Jacobs) (2004/0160585).
Regarding claim 1, Jacobs discloses a positioning device (Fig. 2, 3) configured to displace an object (“substrate” para 0060), comprising:  a stage (WT, Fig. 2) to support the object, an actuator (20, para 0060) to move the stage with respect to a reference (BF, Fig. 2, 3, para 0063) in a direction of movement, a balance mass (BM, Fig. 2, 3) arranged between the actuator and the reference to reduce transfer of reaction forces from the actuator to the reference (Fig. 2, 3, para 0017, 0061), a support device (110, Fig. 3, para 0064) arranged between the reference and the balance mass to support the balance mass, and a gravity compensator (120, Fig. 3, para ) acting between the reference and the balance mass to exert a 
Regarding claim 2, Jacobs discloses wherein the gravity compensator is a magnetic gravity compensator and/or a mechanical gravity compensator (mechanical, para 0066, 0067).
Regarding claim 3, claim 2 contains alternative language, “a magnetic gravity compensator and/or a mechanical gravity compensator” and is rejected by satisfying the alternative condition “a mechanical gravity compensator”.  Once one alternative condition has been met, the other alternative limitation can be rejected.  Since the first alternative condition, the mechanical gravity compensator, is already satisfied, the entire alternative claim limitation is also rejected.  As a result, any further claims directed to the second condition, which is the magnetic gravity compensator, similarly stand rejected.  Therefore, claim 3 is rejected due to the first alternative limitation, the mechanical gravity compensator, being satisfied. 
Regarding claim 5, Jacobs discloses wherein a stiffness of the gravity compensator in the direction of movement is substantially smaller than a stiffness of the support device in the direction of movement (spring 120 with hinges 124, 126 allows horizontal movement of balance mass, BM, and allows stiffness smaller than a stiffness of the support 110, para 0066-0068).
Regarding claim 8, Jacobs discloses wherein the support device comprises one or more elastic guiding devices (Fig. 3, para 0065).
Regarding claim 11, Jacobs discloses wherein the gravity compensator is arranged to exert the lifting force on the balance mass in a range of movement of the balance mass with respect to the reference in the direction of movement (Fig. 3, para 0067).
Regarding claim 12, Jacobs discloses wherein the gravity compensator is arranged to provide stiffness that counteracts at least partly a stiffness of the support device in the direction of movement (para 0066-0068).
Regarding claim 13, Jacobs discloses an E-beam apparatus, comprising:  the positioning device of claim 1, wherein the positioning device is configured to displace the object 
Regarding claim 14, Jacobs discloses an apparatus with a vacuum chamber, comprising:  the positioning device of claim 1, wherein the positioning device is arranged in the vacuum chamber (para 0044, 0058).
Regarding claim 15, Jacobs discloses an apparatus comprising the positioning device of claim 1, wherein the apparatus is a lithographic apparatus (abstract, para 0057).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (Jacobs).
Regarding claims 6 and 7, Jacobs disclose a multiple gravity compensator (120, Fig. 3).  Although Jacobs does not disclose wherein the gravity compensator or multiple gravity compensator providing a lifting force in a range between 0.8 and 1.2 times the gravity force exerted on the balance mass, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 10, although Jacobs does not disclose wherein a maximum lifting force as provided by the support device is less than 0.5 times a gravity force exerted on the balance mass, it would have been obvious to one of ordinary skill in the art to design the support for that the maximum lifting force is less than 0.5 times a gravity force exerted on the balance mass, in order to provide the required compensating force as taught by Jacobs in para 0067, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (Jacobs) in view of Van der Pasch et al. (Pasch) (WO 2017/089214).
Regarding claim 9, Jacobs does not disclose one or more leaf spring.  Pasch disclose a support device of a leaf spring (450, Fig. 4b, para 0043).  Although Pasch does not disclose that the leaf spring has an effective spring length, wherein the maximum displacement is at least 0.15 times the effective spring length, Pasch discloses the actuator and the leaf spring extending.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the maximum displacement as claimed, in order for the balance mass of Jacobs to move in the horizontal direction, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art.
Allowable Subject Matter
Claims 4 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	February 23, 2021